DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 04/19/2021.
Applicant’s arguments, see pages 9 and 10, filed 04/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
The Amendments to Claims 1 and 8, filed 04/19/2021, are acknowledged and accepted.
Newly submitted Claims 41 and 42, filed 04/19/2021, are acknowledged and accepted.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-19, 24, and 28 directed to invention non-elected without traverse.  Accordingly, claims 10-19, 24, and 28 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 10-19, 24, and 28 have been cancelled.

Reasons for Allowance
Allowable Subject Matter
Claims 1-2, 4, 6-8, and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an ophthalmic apparatus that examines an examinee’s eye having all the claimed features of applicant's instant invention, specifically including: in claims 1 and 8 the control means switches the imaging optical system in alignment of the optometry unit between the first imaging optical system and the second imaging optical system, the control means restricts illumination by the second illuminating optical system in the alignment of the optometry unit using the first imaging optical system, and when the control means switches the imaging optical system used in the alignment of the optometry unit between the first imaging optical system and the second imaging optical system, the control means performs switching between the anterior segment illumination by the first illuminating optical system and the wide range illumination by the second illuminating optical system, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872